UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 28, 2013 Superconductor Technologies Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-21074 77-0158076 (State or Other Jurisdiction of Incorporation) Commission File Number (IRS Employer Identification No.) 460 Ward Drive, Santa Barbara, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(805) 690-4500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation, Bylaws; Change in Fiscal Year On October 28, 2013, the board of directors of Superconductor Technologies Inc. (the "Company") approved an amendment of the Company's amended and restated bylaws reducing the fixed number of directors from six to four. The amendment is effective as of October 28, 2013.The resolution amending the Company's bylaws is attached as Exhibit 3(ii).1 to this Current Report. Item 9.01 Financial Statements and Exhibits (d) Exhibits 3(ii).1 Resolution Amending Amended and Restated Bylaws of Superconductor Technologies Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Superconductor Technologies Inc. Dated: October 28, 2013 By: /s/ WILLIAM J. BUCHANAN William J. Buchanan Vice President and Chief Financial Officer
